FILE COPY




                                Fourth Court of Appeals
                                       San Antonio, Texas

                                                April 8, 2013

                                           No. 04-13-00209-CV

                                     IN RE Armando BENAVIDES

                                     Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Catherine Stone, Chief Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

        On March 28, 2013, Relator Armando Benavides filed a petition for writ of mandamus
and an emergency motion for temporary injunction. The court has considered the petition for
writ of mandamus and is of the opinion that Relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus and the emergency motion for temporary
injunction are DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion will issue at a later
date.

           It is so ORDERED on April 8, 2013.


                                                                    _____________________________
                                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of April, 2013.



                                                                    _____________________________
                                                                    Keith E. Hottle
                                                                    Clerk of Court




1 This proceeding arises out of Cause No. 06-03-44411, styled Armando Benavides v. Anselmo Benavides, et al., in
the 79th Judicial District Court, Jim Wells County, Texas, the Honorable Richard C. Terrell presiding.